Citation Nr: 0905294	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic buttocks 
shell fragment wound residuals.  

2.  Entitlement to service connection for chronic right 
forearm shell fragment wound residuals.  

3.  Entitlement to service connection for chronic left 
forearm shell fragment wound residuals.  

4.  Entitlement to service connection for chronic low back 
shell fragment wound residuals to include degenerative 
arthritis.  

5.  Entitlement to service connection for chronic tinnitus.  

6.  Entitlement to service connection for chronic 
post-operative colon cancer residuals claimed as the result 
of Agent Orange exposure.  

7.  Entitlement to service connection for a chronic throat 
disorder to include post-operative submandibular gland 
sialadenitis residuals claimed as the result of Agent Orange 
exposure.  

8.  Entitlement to service connection for chronic 
post-operative right forearm squamous cell carcinoma 
residuals claimed as the result of Agent Orange exposure.  

9.  Entitlement to service connection for a chronic bilateral 
hand disorder to include peripheral neuropathy and numbness 
claimed as a result of Agent Orange exposure.  

10.  Entitlement to service connection for a chronic 
bilateral foot disorder to include peripheral neuropathy and 
numbness claimed as a result of Agent Orange exposure.  

11.  Entitlement to service connection for a chronic heart 
disorder claimed as the result of Agent Orange exposure.  

12.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

13.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's chronic post-traumatic 
stress disorder.  

14.  Entitlement to an initial compensable disability 
evaluation for the veteran's chronic right (major) hand shell 
fragment wound residuals.  

15.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The veteran and B. H.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Waco, Texas, Regional Office (RO) which denied service 
connection for right hand shell fragment wound residuals, 
buttocks shell fragment wound residuals, right forearm shell 
fragment wound residuals, left forearm shell fragment wound 
residuals, low back shell fragment wound residuals with 
degenerative arthritis, and post-operative right forearm 
squamous cell carcinoma residuals.  

In February 2005, the RO granted service connection for right 
(major) hand shell wound scar residuals and assigned a 
noncompensable evaluation for that disability.  In April 
2006, the RO established service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent evaluation for that disability.  In July 2006, the RO 
denied both service connection for chronic Type II diabetes 
mellitus, a chronic prostate disorder to include an enlarged 
prostate, a chronic bilateral hand disorder to include 
numbness, a chronic bilateral foot disorder to include 
numbness, a chronic heart disorder, chronic post-operative 
colon cancer residuals to include colon resection residuals, 
a chronic throat disorder to include post-operative 
submandibular gland sialadenitis residuals, chronic bilateral 
hearing loss disability, and chronic tinnitus and a total 
rating for compensation purposes based on individual 
unemployability.  

In September 2008, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
At the hearing, the veteran expressly withdrew his claims of 
entitlement to service connection for both chronic Type II 
diabetes mellitus and a chronic prostate disorder to include 
an enlarged prostate.  Those disabilities are therefore not 
on appeal and will not be addressed below.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected PTSD 
and right (major) hand shell fragment wound residuals.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to initial disability evaluations in excess of 10 
percent for the veteran's PTSD and an initial compensable 
evaluation for his chronic right (major) hand shell fragment 
wound residuals.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.  

The issues of service connection for post-operative right 
forearm squamous cell carcinoma residuals, a chronic low back 
disorder to include degenerative arthritis, a chronic 
bilateral hand disorder, a chronic bilateral foot disorder, a 
chronic heart disorder, and chronic bilateral hearing loss 
disability; the initial evaluations for the veteran's PTSD 
and right (major) hand shell fragment wound residuals; and a 
total rating for compensation purposes based on individual 
unemployability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  




FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  He 
participated in combat and was wounded on multiple occasions.  
He was awarded the Purple Heart with a Gold Star.  

2.  The veteran sustained right and left buttock shell 
fragment wounds during active service.  

3.  The veteran sustained a right forearm shell fragment 
wound during active service.  

4.  The veteran sustained a left forearm shell fragment wound 
during active service.  

5.  The veteran sustained a low back shell fragment wound 
during active service.  

6.  Chronic tinnitus has been objectively shown to have had 
its onset during active service.  

7.  Colon cancer was not shown during active service or for 
many years thereafter.  The veteran's post-operative colon 
cancer residuals with colon resection residuals have not been 
objectively shown to have originated during active service or 
as the result of his presumed Agent Orange exposure while in 
the Republic of Vietnam.  

8.  A chronic throat disorder was not shown during active 
service or for many years thereafter.  The veteran's 
post-operative submandibular gland sialadenitis residuals 
have not been shown to have originated during active service 
or as the result of his presumed Agent Orange exposure while 
in the Republic of Vietnam.  




CONCLUSIONS OF LAW

1.  Chronic right and left buttocks shell fragment wound 
residuals were incurred in military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2008).  

2.  Chronic right forearm shell fragment wound residuals were 
incurred in military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a) (2008).  

3.  Chronic left forearm shell fragment wound residuals were 
incurred in military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a) (2008).  

4.  Chronic low back shell fragment wound residuals were 
incurred in military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a) (2008).  

5.  Chronic tinnitus was incurred in military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) 
(2008).  

6.  Post-operative colon cancer residuals, claimed as the 
result of Agent Orange exposure, was not incurred in or 
aggravated by military service and may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2008).  

7.  A chronic throat disorder to include submandibular gland 
sialadenitis residuals claimed as the result of Agent Orange 
exposure was not incurred in or aggravated by military 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's claims for service connection for 
buttocks, right forearm, left forearm, and low back shell 
fragment wound residuals, post-operative colon cancer 
residuals, and a chronic throat disorder, the Board observes 
that the RO issued VCAA notices to the veteran in March 2004, 
April 2005, June 2005, August 2005, November 2005, January 
2006, March 2006, July 2006, and May 2008 which informed him 
of the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  The March 2004 
VCAA notice was issued prior to the October 2004 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  The hearing transcript is of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110 (West 2002).  Where a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, and either (1) Type II diabetes mellitus, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and/or soft-tissue sarcoma 
become manifest to a degree of 10 percent or more at any time 
after service or (2) chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service, service 
connection shall be established for such disability if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.309(e) (2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

A.  Buttocks Shell Fragment Wound Residuals

A June 1967 naval treatment record states that the veteran 
sustained a right buttock shell fragment wound when he 
tripped a booby trap while on patrol.  The veteran's wounds 
were cleansed, debrided, and dressed.  The veteran was sent 
to a battalion aid station for further treatment.  

His service personnel records indicate that he sustained 
buttocks shell fragment wounds during combat in June 1967.  
He was awarded a Purple Heart with a Gold Star.  

At an August 2004 VA examination for compensation purposes, 
the veteran reported that he had sustained shell fragment 
wounds to both of his buttocks in 1967.  On examination, the 
veteran exhibited punctate scars on the medial aspect of both 
the right and left buttocks.  

In his April 2005 Appeal to the Board (VA Form 9), the 
veteran advanced that he was wounded by shrapnel in both 
buttocks when a booby trap went off while he was training 
another soldier in the Republic of Vietnam.  

At a September 2007 VA examination for compensation purposes, 
the veteran exhibited scars on the right and left buttocks 
near to the gluteal fold.  The veteran was diagnosed with 
superficial buttocks shrapnel wound residuals.  

At the September 2008 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he had shell 
fragments removed from both of his buttocks.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records note that he 
was wounded in the right buttock when he tripped a booby trap 
in June 1967.  On multiple post-service VA examinations, the 
veteran exhibited right and left buttocks shell fragment 
wound scars consistent with his claimed inservice wounds.  
While the veteran's service medical records do not 
specifically identify a left buttock wound, the Board finds 
that such an injury is consist with his 1967 combat injury.  
38 U.S.C.A. § 1154(b) (West 2002).  Therefore, the Board 
finds that service connection is warranted for chronic right 
and left buttocks shell fragment wound residuals.  



B.  Chronic Forearm Shell Fragment Wound Residuals

The veteran's service medical records make no reference to 
either a right forearm or a left forearm shell fragment 
wound.  His service personnel records indicate that he 
sustained "forearm" shell fragment wounds during combat in 
June 1967.  

In his February 2004 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran stated that he 
sustained right forearm and left forearm shell fragment 
wounds in the Republic of Vietnam.  

At the August 2004 VA examination for compensation purposes, 
the veteran reported that he had sustained right and left 
forearm shell fragment wounds in 1967.  The wounds had been 
cleaned and "sewed up."  On examination, the veteran 
exhibited a right forearm punctate scar measuring 
approximately 0.5 centimeters in diameter and a left forearm 
scar measuring 2 centimeters.  

In his April 2005 Appeal to the Board (VA Form 9), the 
veteran advanced that he was wounded by shrapnel in both 
forearms when a booby trap went off while he was training 
another soldier in the Republic of Vietnam.  

At the September 2007 VA examination for compensation 
purposes, the veteran exhibited right forearm and left 
forearm scars.  

At the September 2008 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he had shell 
fragments removed from his right and left forearms.  

The veteran advances on appeal that he sustained right 
forearm and left forearm shell fragment wounds during combat 
as the result of the same inservice explosion in which he 
sustained his service-connected right hand and buttocks shell 
fragment wounds.  While his service medical records do not 
specifically refer to either right forearm or left forearm 
shell fragment wounds, the veteran was found to exhibit right 
forearm and left forearm scars on post-service VA evaluation 
consistent with his claimed inservice injuries.  Therefore, 
the Board finds that service connection is warranted for both 
chronic right forearm and left forearm shell fragment wound 
residuals.  38 U.S.C.A. § 1154(b) (West 2002).  

C.  Low Back Shell Fragment Wound Residuals

The veteran's service medical records do not refer to a back 
shell fragment wound or other chronic back disorder.  

In his February 2004 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
sustained a low back shell fragment wound while serving in 
the Republic of Vietnam.  

A February 2005 psychiatric evaluation from M. B., M.D., 
conveys that the veteran reported having sustained a low back 
shell fragment wound when a booby trap exploded in the 
Republic of Vietnam.  He complained of chronic back pain and 
retained shell fragments in his back "visible on X-ray."  

At the September 2007 VA examination for compensation 
purposes, the veteran presented a history of sustaining a low 
back shell fragment wound in July 1967.  On examination, the 
veteran exhibited a scar just to the right of the L2 vertebra 
which measured one centimeter in diameter.  The veteran was 
diagnosed with back shrapnel wound residuals.  

At the September 2008 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he had 
sustained a low back shell fragment wound.  

The veteran has advanced on appeal that he sustained a low 
back shell fragment wound in the same inservice explosion in 
which he sustained his service-connected right hand, right 
forearm, left forearm, and buttocks shell fragment wounds.  
While his service medical records do not refer to a back 
shell fragment wound, the veteran was found to exhibit a scar 
in the lumbar spine region at the September 2007 VA 
examination consistent with his claimed inservice injury.  
Therefore, the Board finds that service connection is 
warranted for chronic low back shell fragment wound 
residuals.  38 U.S.C.A. § 1154(b) (West 2002).  

The issue of the veteran's entitlement to service connection 
for a chronic low back disorder to include degenerative 
arthritis is addressed below in the Remand portion of this 
decision.  

D.  Chronic Tinnitus

The veteran's service medical records make no reference to 
chronic tinnitus.  As noted above, the veteran participated 
in combat while in the Republic of Vietnam; was wounded; and 
received the Purple Heart with a Gold Star.  

A February 2005 written statement from J. A. C., M.S., 
CCC/A., notes the veteran's history of combat-related 
inservice noise exposure.  She concluded that it was at 
"least as likely as not that his hearing loss and associated 
tinnitus was caused by or contributed to by his noise 
exposure while in the military."  

At the February 2006 VA examination for compensation 
purposes, the veteran presented "a long history of bilateral 
tinnitus."  He was diagnosed with chronic bilateral 
tinnitus.  The examiner commented that:

Hearing loss caused by acoustic trauma 
occurs at the time of exposure and not 
years later.  It is, therefore, my 
opinion that it is less likely than not 
that the veteran's current hearing loss 
and tinnitus are related to military 
noise exposure/acoustic trauma.  

At the September 2008 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that his chronic tinnitus was initially manifested while he 
was in the Republic of Vietnam as the result of multiple 
explosions.  

The veteran asserts that he initially manifested chronic 
tinnitus during active service as the result of the noise 
associated with combat.  The clinical findings of record are 
in conflict as to the etiology of the veteran's chronic 
tinnitus.  While the report of the February 2006 VA 
examination for compensation purposes states that the 
veteran's chronic tinnitus was not etiologically related to 
his inservice noise exposure, the written statement from J. 
A. C. directs that the veteran's chronic tinnitus was caused 
by his inservice noise exposure.  

The veteran was exposed to significant combat-related 
explosions and noise.  He has described chronic tinnitus 
which began while he was in the Republic of Vietnam.  He is 
competent to describe his experience of ringing in the ears 
during and after service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  The Board has no basis to 
question the veteran's credibility.  Such ringing has been 
diagnosed as tinnitus by competent medical professionals.  
The VA audiological examiner's and the veteran's treating 
audiologist's opinions are in conflict as to the relationship 
between the onset of the veteran's chronic tinnitus and 
active service.  Given such facts and the provisions of 38 
U.S.C.A. § 1154(b), the Board finds that the evidence is in 
at least equipoise as to whether the veteran's current 
chronic tinnitus is etiologically related to his active 
service.  Upon resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
is now warranted for chronic tinnitus.  

E.  Post-Operative Colon Cancer Residuals

The veteran's service medical records make no reference to 
colon cancer or other chronic gastrointestinal disability.  
In his February 2005 claim for service connection, the 
veteran advanced that service connection was warranted for 
post-operative colon cancer residuals, including colon 
resection residuals, secondary to his exposure to Agent 
Orange and other chemicals used in the Republic of Vietnam.  

A February 2007 VA treatment record states that the veteran 
presented a history of colon cancer.  A May 2007 barium enema 
air contrast study notes the veteran's history of undergoing 
a partial colectomy in the "1980's."  

At the September 2008 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he initially manifested colon cancer in 1988 and 
subsequently underwent surgical excision of a portion of his 
colon.  

Colon cancer was not manifested during active service or for 
many years thereafter.  The veteran was initially diagnosed 
with and treated for colon cancer in 1988, some 20 years 
after service separation.  The veteran served in the Republic 
of Vietnam.  Therefore, he is presumed to have been exposed 
to Agent Orange and other herbicides.  However, colon cancer 
is not among the enumerated disabilities subject to the 
presumption of service connection provided by 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).  Further, no 
competent medical professional has attributed the veteran's 
colon cancer to his presumed Agent Orange exposure or active 
service.  

The veteran asserts that he incurred colon cancer secondary 
to his Agent Orange exposure while in the Republic of 
Vietnam.  The veteran's claim is supported solely by his own 
testimony and written statements on appeal.  Such evidence is 
insufficient to establish either an etiological relationship 
to the veteran's presumed Agent Orange exposure and/or 
wartime service.  38 U.S.C.A. § 1154(b) (West 2002); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  

F.  Chronic Throat Disorder

The veteran's service medical records make no reference to 
submandibular gland sialadenitis or other chronic throat 
disorder.  Clinical documentation from D. M., D.O., dated in 
2001 and 2002 conveys that the veteran was treated for 
enlarged submandibular and parotid glands.  A December 2001 
treatment record states that the veteran exhibited an 
enlarged and firm submandibular saliva gland.  A May 2002 
treatment record notes that the veteran was diagnosed with 
"gland enlargement from irritation from possible 
toothpaste."  

In his February 2005 claim for service connection, the 
veteran advanced that service connection for a tumor on the 
left side of his throat secondary to his exposure to Agent 
Orange and other chemicals used in the Republic of Vietnam 
was warranted.  

A March 2005 VA hospital summary states that the veteran had 
a history of submandibular gland sialadenitis.  He 
subsequently underwent surgical excision of the left 
submandibular gland.  

At the February 2006 VA examination for compensation 
purposes, the veteran presented a history of a submandibular 
gland mass.  

At the September 2008 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he was diagnosed with and underwent excision of a throat 
tumor.  

A chronic throat disorder was not manifested during active 
service or for many years thereafter.  The veteran was 
initially diagnosed with and treated for a submandibular 
gland sialadenitis in 2001, some 32 years after service 
separation.  As he served in the Republic of Vietnam, the 
veteran is presumed to have been exposed to Agent Orange and 
other herbicides.  However, submandibular gland sialadenitis 
is not among the enumerated disabilities subject to the 
presumption of service connection provided by 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).  No 
competent medical professional has attributed the veteran's 
submandibular gland sialadenitis to his presumed Agent Orange 
exposure or active service in general.  

The veteran asserts that he incurred a chronic throat 
disorder secondary to his Agent Orange exposure while in the 
Republic of Vietnam.  The veteran's claim is supported solely 
by his own testimony and written statements on appeal.  Such 
evidence is insufficient to establish either an etiological 
relationship to the veteran's presumed Agent Orange exposure 
and/or wartime service.  38 U.S.C.A. § 1154(b) (West 2002); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that a preponderance of the 
evidence is against the veteran's claim.  


ORDER

Service connection for chronic right and left buttocks shell 
fragment wound residuals is granted.  

Service connection for chronic right forearm shell fragment 
wound residuals is granted.  

Service connection for chronic left forearm shell fragment 
wound residuals is granted.  
Service connection for chronic low back shell fragment wound 
residuals is granted.  

Service connection for chronic tinnitus is granted.  

Service connection for post-operative colon cancer residuals 
to include colon resection residuals claimed as the result of 
Agent Orange exposure is denied.  

Service connection for a chronic throat disorder to include 
post-operative submandibular gland sialadenitis residuals 
claimed as the result of Agent Orange exposure is denied.  


REMAND

The veteran asserts that service connection is warranted for 
chronic post-operative right forearm squamous cell carcinoma 
residuals, a chronic low back disorder to include 
degenerative arthritis, a chronic bilateral hand disorder to 
include peripheral neuropathy, a chronic bilateral foot 
disorder to include peripheral neuropathy, a chronic heart 
disorder, and chronic bilateral hearing loss disability as 
the claimed disabilities were either incurred during combat 
in the Republic of Vietnam; secondary to his 
service-connected multiple shell fragment wound residuals; or 
secondary to his Agent Orange exposure while in the Republic 
of Vietnam.  He contends further that his chronic PTSD and 
right (major) hand shell fragment wound residuals have 
increased in severity and his service-connected disabilities 
render him unemployable.  

At the September 2008 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he had sought treatment for hearing impairment from both 
a private physician and the Dallas, Texas, VA medical 
facility after service separation.  The private physician 
diagnosed him with hearing loss disability.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

A March 1968, naval electrocardiographic record notes that 
the veteran exhibited a blood pressure reading of 176/94 and 
electrocardiographic findings consistent with "incomp[lete 
right bundle branch block]" and "episodes of gradually 
increasing 1° A-V block [with] eventual sinus arrest" 
"prob[ably secondary] to [increased] vagal tone."  The 
report of the veteran's March 1968 physical examination for 
service separation states that the veteran exhibited a normal 
heart and vascular system.  The examiner commented that 
"[electrocardiograph] - reviewed - physically fit for 
[release from active duty]."  A November 1989 hospital 
summary from E. R. C., M.D., conveys that the veteran was 
diagnosed with an incomplete right bundle branch block.  A 
February 2004 hospital summary from Bowie Memorial Hospital 
notes that the veteran complained of chest pain.  The veteran 
was diagnosed with tachycardia, right bundle branch block, 
and hypertension.  A November 2004 VA hospital summary 
indicates that the veteran was diagnosed with hypertension 
and supraventricular tachycardia.  He underwent 
supraventricular tachycardia ablation.  The veteran has not 
been afforded a VA evaluation which addresses whether the 
March 1968 inservice abnormal electrocardiographic study 
represented the onset of his chronic cardiovascular 
disability.  

In reviewing the claims files, the Board observes that the VA 
examination documentation of record is in apparent conflict 
as to the etiology and relationship, if any, between the 
veteran's service-connected right (major) forearm shell 
fragment wound residuals and his right forearm squamous cell 
carcinoma.  While the report of the August 2004 VA 
examination for compensation purposes states that "[squamous 
cell carcinoma] may arise from chronic ulcers or scars," the 
report of the September 2007 VA examination for compensation 
purposes conveys that "there is no association with the 
squamous cell skin cancer that developed distal to the [shell 
fragment wound] scar" and "the squamous cell skin cancer is 
a sun exposure lesion."  

Service connection for chronic right forearm, left forearm, 
and low back shell fragment wound residuals has now been 
granted.  The VA examinations for compensation purposes of 
record do not address whether the veteran's claimed low back, 
bilateral hand, and bilateral foot disabilities are 
etiological related to and/or have increased in severity 
beyond their natural progression as the result of the 
veteran's shell fragment wound residuals and other 
service-connected disabilities.  

VA clinical documentation dated in August 2008 reflects that 
the veteran's PTSD had increased in severity and severely 
limited his vocational pursuits.  

The veteran's service medical records note that the veteran's 
right hand shell fragment wound was cleaned, debrided, and 
dressed.  The report of the August 2004 VA examination for 
compensation purposes states that the veteran complained of 
decreased right hand sensation associated with his right hand 
shell fragment wound residuals.  The veteran reported that 
his right hand wound had been "cleaned and sewed up."  Such 
findings are indicative of right hand muscle and/or nerve 
injury.  38 C.F.R. § 4.56 (2008).  The affected right hand 
muscle groups and nerves, if any, have not been identified.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that an additional VA 
evaluation which addresses the veteran's post-operative right 
forearm squamous cell carcinoma residuals, chronic low back 
disorder, chronic bilateral hand disorder, chronic bilateral 
foot disorder, chronic bilateral hearing loss disability, and 
chronic heart disorder and service-connected PTSD and right 
(major) hand shell fragment wound residuals would be helpful 
in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2008) are fully 
met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his chronic post-operative 
right forearm squamous cell carcinoma 
residuals, low back disorder, bilateral 
hand disorder, bilateral foot disorder, 
heart disorder, and bilateral hearing 
loss disability and service-connected 
PTSD and right (major) hand shell 
fragment wound residuals.  Upon receipt 
of the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

3.  Then schedule the veteran for the 
appropriate VA examinations for 
compensation purposes to accurately 
determine the current nature and severity 
of his chronic post-operative right 
forearm squamous cell carcinoma 
residuals, low back disorder, bilateral 
hand disorder, bilateral foot disorder, 
heart disorder, and bilateral hearing 
loss disability and service-connected 
PTSD and right (major) hand shell 
fragment wound residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
specifically identify all muscle groups 
and nerves affected by the veteran's 
right hand shell fragment wound 
residuals.  

The examiner or examiners should advance 
opinions as to:

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's right 
forearm squamous cell carcinoma had 
its onset during active service; 
otherwise originated during active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his right forearm 
shell fragment wound residuals and 
other service-connected 
disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
low back disorder had its onset 
during active service; is 
etiologically related to the 
veteran's inservice low back shell 
fragment wound; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his low 
back shell fragment wound residuals 
and other service-connected 
disabilities.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hand disorder had its onset during 
active service; is etiologically 
related to the veteran's inservice 
right hand, right forearm, and left 
forearm shell fragment wounds; 
otherwise originated during active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his right hand, 
right forearm, and left forearm 
shell fragment wound residuals and 
other service-connected 
disabilities.  

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
foot disorder had its onset during 
active service; is etiologically 
related to the veteran's inservice 
shell fragment wounds; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected disabilities.  

e.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
heart disorder had its onset during 
active service; is etiologically 
related to the veteran's inservice 
abnormal electrocardiographic 
findings; or otherwise originated 
during active service.  

f.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
bilateral hearing loss disability 
had its onset during active service; 
is etiologically related to the 
veteran's inservice combat-related 
noise exposure; or otherwise 
originated during active service.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

4.  Then readjudicate the issues of 
service connection for: chronic 
post-operative right forearm squamous 
cell carcinoma residuals, claimed as the 
result of Agent Orange exposure; a 
chronic low back disorder to include 
degenerative arthritis; a chronic 
bilateral hand disorder to include 
peripheral neuropathy and numbness 
claimed as a result of Agent Orange 
exposure; a chronic bilateral foot 
disorder to include peripheral neuropathy 
and numbness claimed as a result of Agent 
Orange exposure; a chronic heart disorder 
claimed as the result of Agent Orange 
exposure; and chronic bilateral hearing 
loss disability; an initial evaluation in 
excess of 10 percent for the veteran's 
chronic PTSD; an initial compensable 
evaluation for his chronic right (major) 
hand shell fragment wound residuals; and 
a total rating for compensation purposes 
based on individual unemployability with 
express consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. § 3.310(a) (2008) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


